Judgment unanimously modified and, as modified, affirmed, in accordance with the following memorandum: We convert this habeas corpus proceeding which challenges the computation of a 1961 sentence of imprisonment to a CPLR article 78 proceeding (CPLR 103, subd [c]; see People ex rel. Miranda v Henderson, 54 AD2d 611). Petitioner is entitled pursuant to section 70.40 (subd 3, par [c], cl [ii]) of the Penal Law to 209 days’ credit for the jail time served between June 26, 1980 and January 20, 1981. The Attorney-General has submitted a copy of an amended parole jail time certificate under date of September 8, 1982 certifying petitioner’s entitlement to this credit. Other issues raised on this appeal have been examined and found to be without merit. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — habeas corpus.) Present — Dillon, P. J., Callahan, Green, O’Donnell and Schnepp, JJ.